IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-21020
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RUMALDO SOLIS,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-94-CR-272-14
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Rumaldo Solis, federal prisoner #66932-079, appeals the

denial of his FED. R. CRIM. P. 12(b)(2) motion.   He has also moved

this court to dismiss his appeal without prejudice.

     Solis challenges the indictment on the bases that it failed

to cite the statutes under which he was indicted, it omitted the

time parameters during which the conspiracy was alleged to have

occurred, and it did not explicitly state the amount of drugs


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-21020
                                  -2-

with which he was charged.    Jurisdiction did not lie in the

district court under Rule 12(b)(2), however, because none of

these allegations amounts to a claim that the indictment failed

to charge an offense.   Therefore, he was required to raise these

alleged defects pretrial.    See FED. R. CRIM. P. 12(b)(2); United

States v. Freeman, 619 F.2d 1112, 1118 (5th Cir. 1980)

(contention that the indictment lacked the specificity required

by the Sixth Amendment was waived by failure to object before

trial).

     Solis's motion to dismiss the indictment was thus

unauthorized and without a jurisdictional basis.     See United

States v. Early, 27 F.3d 140, 142 (5th Cir. 1994) (noting that

district court should have dismissed unauthorized postconviction

motion for lack of jurisdiction).    This appeal is without

arguable merit and therefore dismissed as frivolous.     See Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED; MOTION TO DISMISS APPEAL DENIED.